Citation Nr: 1543068	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, claimed as asbestosis, as a result of asbestos exposure.

2.  Entitlement to service connection for hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran had active service from December 1953 to October 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and D.B. testified before the undersigned during a July 2015 travel Board hearing at the RO.  A transcript of the hearing is associated with the electronic claims file.  

During the July 2015 hearing, the Veteran raised the issue of entitlement to service connection for tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the issue of tinnitus is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Pulmonary Disability

While the Veteran filed a claim for service connection for asbestosis, he has submitted medical evidence showing diagnoses of asthma, chronic obstructive pulmonary disease (COPD), and pulmonary fibrosis.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a lung disability other than asbestosis, the issue of entitlement to service connection for a pulmonary disability other than asbestosis is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for a pulmonary disability other than asbestosis.  Therefore, the issue must be remanded.

The Veteran filed the instant claim for asbestosis in March 2011.  The Veteran contends that his pulmonary disability is related to his service as a machinist mate, working in the engine room where the pipes were wrapped in asbestos and the noise and vibrations kept the air filled with asbestos dust

The Veteran also testified before the undersigned that he repaired the pumps and lines in service, which were covered in asbestos.  He testified that he worked as a mechanic after service for two years but did not have much exposure to working with brakes, heater coils, or other things associated with asbestos exposure.  During the hearing the Veteran also disagreed with the diagnoses of COPD and asthma.

The Board notes that service personnel records show that the Veteran served as a machinist mate in the Navy.

In response to his claim, the Veteran was afforded a VA examination in February 2012.  The examiner noted diagnoses of COPD and asbestosis.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran was a mechanic and bus driver after service and was exposed to asbestos for many years living in the city.  The examiner also stated that he was a machinist mate in the Navy for four years and was exposed to asbestos in the pipe covering of the plumbing aboard the ship engine room but did not cut into the pipe; he was present when piping was repaired but otherwise had no direct exposure to asbestos.  The examiner opined that it was more likely than not that the Veteran had a longer asbestos exposure time as a mechanic and bus driver than as a machinist mate in the service.  The examiner was not of the opinion that the potential exposure briefly in the Navy as a machinist mate resulted in the asbestosis seen as pleural plaques in the lungs on examination; the Veteran's exposure to asbestos in the Navy was brief at best as he did not work on the pipes in his MOS and the pipes were covered with canvas and paint.

In his June 2014 formal appeal, the Veteran stated that he had to take apart piping and cut into piping to replace gaskets while in service, mechanically repairing the pipes.  In light thereof, the Veteran's complete service personnel file should be obtained and another examination should be conducted.

Hearing Loss

The Veteran contends, and testified before the undersigned, that service connection is warranted for hearing loss as related to his military duties involving loading weapons without hearing protection.  The Veteran also testified that his hearing impairment starting in service.

The Veteran submitted a private medical opinion in June 2012 in which Dr. K.S.M. stated that the Veteran suffered from his history of noise exposure while on active duty.  Dr. K.S.M. stated that his audiometric testing confirmed severe high frequency sensorineural hearing loss in both ears.  The doctor opined that the hearing loss was more likely than not directly related to his military service.

The Veteran was afforded a VA audiological evaluation in August 2012 in which bilateral hearing loss per VA regulations was found.  See 38 C.F.R. § 3.385.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner stated that the Veteran's hearing was judged as normal at both induction and separation from service; there was no documentation of hearing loss or complaints of hearing loss during active military service or at the time of military separation.  The examiner stated that there was no evidence of chronicity or continuity of care regarding hearing loss in over one-half century since the Veteran's military separation, and the combined effects of civilian occupational noise exposure (mechanic and bus driver) and presbycusis could not be ruled out.

The Board finds that both the June 2012 private opinion and August 2012 VA opinion are inadequate for adjudication purposes.  To this point, the June 2012 private opinion was conclusory and did not provide rationale for the opinion proffered.  In regards to the VA opinion, the absence of in-service evidence of hearing loss (due to the lack of service records in this case) is not necessarily fatal to a hearing loss claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing the disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, the VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding VA treatment records.

2.  Contact the service department and/or any other appropriate source to obtain the Veteran's complete official military personnel folder.  

3.  Schedule the Veteran for a VA examination in connection with his lung disorder claim.  The VA examiner should note the electronic claims folder was reviewed in the examination report.

The VA examiner is asked to opine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's clinically diagnosed disabilities (the examiner should clarify the Veteran's diagnosed disabilities as he contests the COPD and asthma diagnoses) had their onset in service or are otherwise related to service?  The examiner's attention is directed to private medical records which were received on May 18, 2011 and which include diagnoses of COPD, asthma, fibrosis and pleural plaquing as well as the Veteran's June 2014 substantive appeal in which he reported that he had to take apart pipes in service to replace gaskets 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A rationale should be given for all opinions and conclusions rendered.  

4.  If possible, request that the VA examiner who conducted the August 2012 audiological examination review the claims file and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the August 2012 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the electronic claims file, the VA examiner is asked to offer the following opinion:

Is at least as likely as not (a 50 percent probability or greater) that any diagnosed sensorineural hearing loss began during service or is otherwise etiologically related to active-duty service, including excessive noise exposure therein.  The examiner's attention is directed to the Veteran's July 2015 hearing testimony that he had trouble distinguishing the sounds coming into his ear during and after service.  He would also yell at people because he felt he was speaking in a normal voice.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A rationale should be given for all opinions and conclusions rendered.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

5.  After completion of the above and compliance with the requested actions has been ensured, the claims on appeal should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




